Case 1:21-cv-00092-JAO-RT Document 6 Filed 03/11/21 Page 1 of 8                PageID #: 775




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

 CIT BANK, N.A.,                )               CIVIL NO. 21-00092 JAO-RT
                                )
         Plaintiff,             )               ORDER REMANDING CASE
                                )
     vs.                        )
                                )
 JADE MCGAFF, M.D., LLC; DR. )
 JADE MCGAFF,                   )
                                )
         Defendants/Third-Party )
         Plaintiffs,            )
                                )
 CYNOSURE,                      )
                                )
         Third-Party Defendant. )
                                )
                                )

                           ORDER REMANDING CASE

        On March 8, 2019, Third-Party Defendant Cynosure LLC (“Cynosure”)

 removed this case from the Circuit Court of the Third Circuit, State of Hawaii,

 asserting diversity jurisdiction as the basis for subject matter jurisdiction in this

 action. Notice of Removal (“Notice”) ¶¶ 12–16.

                                      DISCUSSION

 A.     Removal

        Under 28 U.S.C. § 1441, a defendant may remove a civil action brought in a

 state court to federal district court if the district court has original jurisdiction.
Case 1:21-cv-00092-JAO-RT Document 6 Filed 03/11/21 Page 2 of 8             PageID #: 776




 Abrego Abrego v. The Dow Chemical Co., 443 F.3d 676, 679-80 (9th Cir. 2006).

 “Removal . . . statutes are ‘strictly construed,’ and a ‘defendant seeking removal

 has the burden to establish that removal is proper and any doubt is resolved against

 removability.’” Hawaii ex rel. Louie v. HSBC Bank Nevada, N.A., 761 F.3d 1027,

 1034 (9th Cir. 2014) (quoting Luther v. Countrywide Home Loans Serv. LP, 533

 F.3d 1031, 1034 (9th Cir. 2008)); Hunter v. Phillip Morris USA, 582 F.3d 1039,

 1042 (9th Cir. 2009) (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.

 1992) (per curiam)) (“The ‘strong presumption against removal jurisdiction means

 that the defendant always has the burden of establishing that removal is proper,’

 and that the court resolves all ambiguity in favor of remand to state court.”);

 Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th Cir. 2006). “Courts

 have an independent obligation to determine whether subject-matter jurisdiction

 exists, even when no party challenges it.” Hertz Corp. v. Friend, 559 U.S. 77, 94

 (2010). “If at any time before final judgment it appears that the district court lacks

 subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).

 B.    Diversity Jurisdiction

       Federal district courts have original jurisdiction over cases where the amount

 in controversy exceeds $75,000, exclusive of interest and costs, and where the

 matter in controversy is between citizens of different states. 28 U.S.C.




                                           2
Case 1:21-cv-00092-JAO-RT Document 6 Filed 03/11/21 Page 3 of 8             PageID #: 777




 § 1332(a)(1). Complete diversity of citizenship requires that each of the plaintiffs

 be a citizen of a different state than each of the defendants. Williams v. United

 Airlines, Inc., 500 F.3d 1019, 1025 (9th Cir. 2007) (citing Exxon Mobil Corp. v.

 Allapattah Servs., Inc., 545 U.S. 546, 553 (2005)); Morris v. Princess Cruises,

 Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). A corporation is a citizen of “(1) the

 state where its principal place of business is located, and (2) the state in which it is

 incorporated.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899

 (9th Cir. 2006) (citing 28 U.S.C. § 1332(c)(1)). By contrast, an LLC shares the

 citizenships of all of its owners/members. Id. at 899, 902 (“[A]n LLC is a citizen

 of every state of which its owners/members are citizens.”).

 C.    Cynosure Improperly Removed This Case

       Cynosure asserts that diversity jurisdiction exists because: (1) Third-Party

 Plaintiff Dr. Jade McGaff’s principal place of residence is Hawai‘i and she is

 therefore a citizen of Hawai‘i, Notice ¶ 14; (2) Third-Party Plaintiff Jade McGaff,

 M.D., LLC’s sole member is Dr. McGaff so it is a citizen of Hawai‘i, id. ¶ 13; (3)

 Cynosure’s sole member is Lotus Buyers, a corporation incorporated in Delaware

 with its principal place of business there, id. ¶ 15; and (3) the amount in

 controversy exceeds $75,000. Id. ¶ 11. Cynosure also contends that although

 Third-Party Plaintiffs have named it as a Third-Party Defendant, it is exempt from

 § 1441’s prohibition on removal by a third-party defendant. In particular,


                                            3
Case 1:21-cv-00092-JAO-RT Document 6 Filed 03/11/21 Page 4 of 8             PageID #: 778




 Cynosure argues that it should be treated as an original defendant because (1)

 Third-Party Plaintiffs filed the Third-Party Complaint after judgment entered and

 the window to appeal expired; (2) Third-Party Plaintiffs assert claims that are

 distinct from the underlying litigation and should have been filed as a separate

 action; and (3) the Court should treat the parties according to their actual interests.

 The Court disagrees.

       Relying on U.S. Bank National Association v. Higa, No. CV 15-00251

 DKW-RLP, 2015 WL 6509116, at *1 (D. Haw. Oct. 28, 2015), Cynosure invites

 the Court to construe the claims as improper third-party claims that should have

 been brought in a separate action. However, U.S. Bank is distinguishable. There,

 the pro se defendants filed a cross-complaint in which they asserted federal claims,

 then removed the action based on federal constitutional challenges. See id. The

 court recharacterized the defendants’ pleading as a counterclaim and third-party

 complaint because the causes of action were asserted against the plaintiff and third-

 party defendants (not existing defendants). See id. at *1, 3. By doing so, the court

 did not materially change the parties’ designations as they pertained to removal

 jurisdiction, and its recharacterization was not to create a basis for removal that did

 not exist.1 Insofar as the underlying complaint did not present a federal question


 1
   Indeed, whether or not the pleading was accepted as a cross-complaint or
 counterclaim and third-party complaint is immaterial, as neither can provide a
 (continued . . .)
                                            4
Case 1:21-cv-00092-JAO-RT Document 6 Filed 03/11/21 Page 5 of 8             PageID #: 779




 and the counterclaim could not manufacture federal question jurisdiction, the court

 remanded the case. See id.

       Here, Cynosure’s desire to recast the parties’ actual respective interests as

 plaintiffs and defendant without the “third-party” qualifiers would be inconsistent

 with the existing facts and procedural posture.2 Regardless of when Third-Party

 Plaintiffs filed the Third-Party Complaint, it was filed in the original state court

 action. Notably, the state court orally granted Third-Party Plaintiffs’ Motion to

 File Third Party Complaint at the same time it granted Plaintiff CIT Bank’s Motion



 (. . . continued)
 basis for federal question jurisdiction, upon which to remove. See Credit
 Consulting Servs., Inc. v. Scott, No. 19-CV-00332-WHO, 2019 WL 914126, at *2
 (N.D. Cal. Feb. 25, 2019) (“Removal, therefore cannot be based on a counterclaim
 or cross-claim raising a federal question.” (citation omitted)). Here, the requested
 recharacterization would potentially affect removability.
 2
   Cynosure’s reliance on Prudential Real Estate Affiliates, Inc. v. PPR Realty, Inc.,
 204 F.3d 867 (9th Cir. 2000), is misplaced. Prudential concerned the proper
 alignment of the parties for the purposes of diversity jurisdiction, which “requires a
 court to ‘look beyond the pleadings’ to the actual interests of the parties respecting
 the subject matter of the lawsuit.” Id. at 872 (citation omitted). When parties’
 interests coincide with respect to the “primary matter in dispute,” courts must align
 them for jurisdictional purposes. See id. at 873 (citations omitted). Realignment
 therefore involves shifting parties to the opposing side where appropriate, not
 changing the parties’ identities based on their present alignment. See Dolch v.
 United Cal. Bank, 702 F.2d 178, 181 (9th Cir. 1983) (“If the interests of a party
 named as a defendant coincide with those of the plaintiff in relation to the purpose
 of the lawsuit, the named defendant must be realigned as a plaintiff for
 jurisdictional purposes.” (citation omitted)).


                                            5
Case 1:21-cv-00092-JAO-RT Document 6 Filed 03/11/21 Page 6 of 8         PageID #: 780




 for (1) Certification of Judgment Pursuant to HRCP Rule 54(b), and (2) Attorneys’

 Fees and Costs. Notice ¶ 7; see also ECF No. 2-3 at 14–16. The Court will not

 second guess that decision, which was rendered with the knowledge that the

 underlying case had concluded. Thus, Third-Party Plaintiffs are the defendants for

 the purposes of the removal statutes, not Cynosure. Treating the Third-Party

 Complaint as a new action and disregarding the parties’ existing roles in the

 underlying action would contravene the presumption against removal and

 resolution of any doubt in favor of remand. An action must be removable before it

 is brought into federal court, not “fixed” by a federal court based on the removing

 party’s preferences in order to remain there.

        As a Third-Party Defendant, Cynosure is prohibited from removing the

 action. See Home Depot U.S.A., Inc. v. Jackson, __ U.S. __, 139 S. Ct. 1743, 1750

 (2019) (“[A] third-party counterclaim defendant is not a ‘defendant’ who can

 remove under § 1441(a));3 Westwood Apex v. Contreras, 644 F.3d 799, 805 (9th


 3
     The Supreme Court reasoned:

       Moreover, Home Depot’s interpretation makes little sense in the
       context of other removal provisions. For instance, when removal is
       based on § 1441(a), all defendants must consent to removal. See
       § 1446(b)(2)(A). Under Home Depot’s interpretation, “defendants” in
       § 1446(b)(2)(A) could be read to require consent from the third-party
       counterclaim defendant, the original plaintiff (as a counterclaim
       defendant), and the original defendant asserting claims against them.
       Further, Home Depot’s interpretation would require courts to
 (continued . . .)
                                           6
Case 1:21-cv-00092-JAO-RT Document 6 Filed 03/11/21 Page 7 of 8            PageID #: 781




 Cir. 2011) (“Likewise, the Shamrock Oil rule has been extended to preclude

 removal by third-party defendants to an action.” (citations omitted)).

 Consequently, the action was improperly removed4 and jurisdiction is lacking. The

 Court accordingly remands the action to the Third Circuit Court, State of Hawai‘i.

 See 28 U.S.C. § 1447(c).

                                     CONCLUSION

       For the reasons stated herein, the Court lacks subject matter jurisdiction and

 REMANDS this case to the Third Circuit Court, State of Hawai‘i.




 (. . . continued)
          determine when the original defendant is also a “plaintiff” under other
          statutory provisions. E.g., § 1446(c)(1).

 Id. at __, 139 S. Ct. at 1749–50.
 4
   Even if this were not the case, the Notice contains another deficiency. Cynosure
 identifies Dr. McGaff’s citizenship based on her residence. Notice ¶ 14. But a
 party’s principal place of residence is not the measure of citizenship. “The natural
 person’s state citizenship is then determined by her state of domicile, not her state
 of residence. A person’s domicile is her permanent home, where she resides with
 the intention to remain or to which she intends to return.” Kanter v. Warner-
 Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (citation omitted). That a person
 resides in a state does not mean he or she is “domiciled there, and thus is not
 necessarily a citizen of that state.” Id. (citation omitted). Accordingly, Cynosure’s
 reliance on Dr. McGaff’s place of residence—principal or otherwise—does not
 establish citizenship.

                                           7
Case 1:21-cv-00092-JAO-RT Document 6 Filed 03/11/21 Page 8 of 8            PageID #: 782




       IT IS SO ORDERED.

       DATED:        Honolulu, Hawai‘i, March 11, 2021.




                              Jill A. Otake
                              United States District Judge




 CV 21-00092 JAO-RT; CIT Bank, N.A. v. Jade McGaff, M.D., LLC.; ORDER REMANDING CASE




                                            8
